Citation Nr: 1518854	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.  His DD Form 214 also reflects that he had an additional four months of prior active service that has not yet been verified by the service department.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in July 2014, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As noted in the Introduction, the Veteran's DD Form 214 reflects that he served in the U.S. Army from September 1972 to December 1975 with four months and 12 days of prior active service.  The evidentiary record does not contain any treatment or personnel records from this period of prior service, to include any indication as to the specific dates and/or the branch of service of such service.  

In this regard, the Veteran has asserted that he incurred an injury to his back in September 1971 while completing hand to hand combat training during basic training at Fort Campbell, Kentucky.  The Board parenthetically notes that his enlistment examination took place in November 1971.  He has asserted that he served with the National Guard during basic training and he has specifically reported that the drill sergeant struck him in the back after he did an incorrect maneuver, after which he could not feel his legs or get up for several minutes.  The Veteran reported that he went to sick call after the injury and, while no serious back injury was observed, he was offered a medical discharge, which he declined.  The Veteran has also reported having back problems when he was stationed at Fort Sill, Oklahoma, in 1973.  He further reported having continued back pain since the injury in basic training.  See Veteran statements dated February and May 2012, March and May 2013, and October 2014; see also VA examination reports dated July 2012.  

As the evidentiary record does not contain treatment records for the Veteran's four month period of active service prior to September 1972 and he has alleged incurring an injury during that time, the Board concludes that, to fulfill VA's duty to assist a claimant in obtaining all evidence relevant to an appeal, a remand is necessary in order for the AOJ to (1) verify the dates of the Veteran's service prior to September 1972 and (2) obtain all outstanding service treatment records from such service.  

Additionally, there is other outstanding evidence that may be relevant to the claims on appeal.  

In a February 2012 statement, the Veteran reported that he was granted Social Security Administration (SSA) disability benefits in 2000 for his back.  The evidentiary record does not, however, contain the decision granting such benefits or the medical records upon which the SSA disability benefits were granted.  Accordingly, the appeal must be remanded in order for VA to attempt to obtain the Veteran's SSA records, as they may contain information and evidence relevant to the claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Additionally, during the VA examinations conducted in July 2012, the Veteran reported that he sought medical care of his back shortly after leaving service, including being evaluated by an IBM doctor in 1978.  The first post-service medical evidence documenting complaints or treatment for back problems is dated as early as March 1991, but the evidence suggests that the Veteran had a long-standing problem with back pain.  

Therefore, while on remand, the Veteran should also be given an opportunity to identify any healthcare provider who treated his lumbar and/or cervical spine disorders since service, to include the physician(s) from whom he sought treatment shortly after service and the IBM doctor who evaluated his back pain in 1978.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Finally, the Board concludes that an additional medical opinion is needed regarding the claims on appeal.  The Veteran was afforded with VA spine examinations in July 2012, which confirmed his diagnoses of degenerative disc and joint disease of the thoracolumbar and cervical spine.  The VA examiner opined, however, that these conditions are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

With respect to the lumbar spine, the VA examiner noted that the reported injury during basic training was not found in the record and that the single presentation of back pain during service was two years after basic training.  The examiner noted that x-rays of the lumbar spine were normal at that time and the Veteran's symptoms were not related to disc disease with pain radiating to his legs.  The examiner also noted there were no additional presentations for back pain during the remaining two years of service and also stated that current research supports a genetic etiology of disc degeneration.  

The VA examiner further opined that the lumbar spine disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during service.  In this regard, the examiner noted that a May 1973 service record documented a motor vehicle accident that occurred three years before which resulted in extensive damage to the vertebral column.  Nevertheless, the examiner noted that the Veteran denied having a thoracolumbar spine condition prior to service and the medical evidence did not document any surgery.  However, the examiner stated that, if one assumes the pre-service accident was associated with a back injury, there was only one complaint of back pain during service, without any reference to radiating pain and, most significantly, no further complaints during the remaining two years of service.  

With respect to the cervical spine, the VA examiner noted that, while the Veteran complained of neck pain once during service, in November 1973, he denied any trauma at that time and lodged no further complaints related to the neck in the three remaining years of service.  The examiner also noted the Veteran reported that his cervical spine was relatively asymptomatic and stated there is no reason to associate his current disability to any activity during military service, further noting that current research supports a genetic etiology of disc degeneration.  

The Board finds that the July 2012 VA opinions are inadequate for several reasons.  First, because the evidentiary record is not complete, the VA examiner did not have access to all relevant evidence, including information and evidence regarding the Veteran's period of service prior to September 1972.  Indeed, any such evidence may support a different conclusion regarding whether a lumbar spine disability existed prior to service or, in the alternative, was incurred during active service.  Additionally, it is not clear if the examiner appropriately  considered the lay statements of record offered by the Veteran's spouse, sister, and brother-in-law, specifically addressing the Veteran's report of continued back problems during service (at Fort Sill, Oklahoma, in 1973) and since service.  Therefore, additional medical opinions are needed before a fully informed decision may be rendered in this case.  


Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's National Guard unit, to verify the Veteran's period of active service prior to September 1972, and to obtain all service treatment and personnel records from such service.  In this regard, the Veteran reported attending basic training at Fort Campbell, Kentucky, prior to being transferred to Fort Sill, Oklahoma.

In making these requests, use the Veteran's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated his lumbar and/or cervical spine disorders since service, to include the physician(s) from whom he sought treatment shortly after service and the IBM doctor who evaluated his back pain in 1978.  After securing any necessary authorization from him, obtain all identified treatment records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4. After all outstanding records have been associated with the claims file, return the record to the VA examiner who conducted the Veteran's July 2012 back and neck examinations.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should identify all current diagnoses referable to the Veteran's lumbar and cervical spine, to include degenerative disc and joint disease.  

(B) For each currently diagnosed lumbar and cervical spine disability, the examiner should offer an opinion as to whether there is clear and unmistakable (undebatable) evidence that such disorder(s) pre-existed the Veteran's period(s) of military service.

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to identify such evidence and, thereafter, opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is directly related to the Veteran's active military service, including (1) the alleged 1971 injury to his back when he was struck by a drill sergeant at Fort Campbell, KY; (2) the back problem reported to have occurred at Fort Sill, OK, in 1973; the May 1973 back injury that occurred while playing handball; and/or (4) the November 1972 treatment for neck pain and stiffness.  

In answering the foregoing, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  The examiner must consider the competent lay evidence of record establishing that the Veteran incurred an injury during service and was treated therein, as well as the competent lay evidence of continued problems since service offered by the Veteran, his spouse, his sister, and his brother-in-law.

A rationale must be provided for any opinion offered.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




